Citation Nr: 0618912	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-31 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation greater than 10 
percent for residuals of fracture, left foot.

2.  Entitlement to an increased evaluation greater than 10 
percent for shin splints of the right lower extremity.

3.  Entitlement to an increased evaluation greater than 10 
percent for shin splints of the left lower extremity.

4.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to May 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to a TDIU and increased ratings for fracture 
residuals of the left foot and bilateral shin splints.  In 
this regard, the Board notes that although the RO has 
certified for appeal a denied claim of entitlement to service 
connection for short-term memory loss secondary to head 
trauma in addition to the aforementioned issues, the veteran 
has clearly specified in her notice of disagreement of June 
2003 and in a written statement dated in July 2003 that the 
only issues being appealed were her claims for a TDIU and 
rating increases for left foot fracture and bilateral shin 
splints.  Her substantive appeal of August 2004 also contains 
no mention of her desire to appeal the denial of service 
connection for short-term memory loss secondary to head 
trauma.  Therefore, the Board will only address the claims 
for a TDIU and increased ratings for left foot fracture 
residuals and bilateral shin splints in this appellate 
decision.


FINDINGS OF FACT

1.  The veteran's residuals of fracture, left foot, are 
currently manifested by subjective complaints of pain on use 
and pain on palpation of the fourth metatarsophalangeal joint 
of the left foot, with no radiographic evidence of any bony 
pathology of the left ankle joint or metatarsals, or 
objective evidence of muscular pathology.  The bunion of the 
first metatarsophalangeal joint of the left foot and the left 
foot drop condition affecting this extremity are objectively 
determined not to be linked to service.

2.  The veteran's shin splints of her right lower extremity 
are currently manifested by subjective accounts of pain on 
squatting and using stairs, with otherwise normal 
musculature, which equate to impairment due to moderate 
limitation of motion of the right ankle.

3.  The veteran's shin splints of her left lower extremity 
are currently manifested by subjective accounts of pain on 
squatting and using stairs, with otherwise normal 
musculature, which equate to impairment due to moderate 
limitation of motion of the left ankle after separating the 
symptoms associated with the veteran's non-service-connected 
left foot drop condition, which is unrelated to service.

4.  The veteran's service-connected disabilities are post-
traumatic impingement of her left (dominant) shoulder (rated 
40 percent disabling), vertigo with gastrointestinal 
symptoms, tinnitus, and headaches (rated 10 percent 
disabling), facial scar of the right forehead (rated 
noncompensably disabling), residuals of fracture, left foot 
(rated 10 percent disabling), shin splints of her right lower 
extremity (rated 10 percent disabling), and shin splints of 
her left lower extremity (rated 10 percent disabling), which 
produce a combined disability rating of 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for residuals of fracture, left foot, have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5283, 5284 (2005).

2.  The criteria for an evaluation greater than 10 percent 
for shin splints of the right lower extremity have not been 
met.  38 U.S.C.A. § 1155 (West Supp. 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005).

3.  The criteria for an evaluation greater than 10 percent 
for shin splints of the left lower extremity have not been 
met.  38 U.S.C.A. § 1155 (West Supp. 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005).

4.  The criteria for total rating for individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West Supp. 2002); 38 
C.F.R. § 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claims for a TDIU and increased evaluations for 
her left foot and bilateral shin disabilities were received 
in October 2002.  In turn, she was notified of the provisions 
of the VCAA as it pertained to these issues in correspondence 
dated in December 2002 and January 2003, prior to the adverse 
rating action on appeal dated in May 2003.  During the course 
of the appeal, she was again given notice of the VCAA 
provisions in a letter dated in November 2003.  

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
All relevant VA and private treatment records showing the 
current state of the orthopedic disabilities at issue have 
been obtained and associated with the evidence, along with 
sufficient clinical evidence for the Board to adjudicate the 
claim for a TDIU.  Furthermore, she has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained, nor has she alleged any worsening of 
the disabilities at issue since the time of the most recent 
medical examination of record, dated in April 2003.  The 
veteran has been notified of the evidence and information 
necessary to substantiate her claims, and she has been 
notified of VA's efforts to assist her. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nichelson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issues on appeal and notice was sent of the 
VCAA's applicability to the specific matters in contention 
prior to the RO's rendering of the rating decision on appeal.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.

Pertinent laws and regulations - increased ratings:

Where the veteran's entitlement to compensation for a 
particular disability has already been established, and an 
increased disability rating is at issue, the Board need only 
concern itself with evidence showing the present level of 
impairment caused by the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon lack 
of usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2005).  With regard to 
claims for increased ratings for musculoskeletal or 
orthopedic disabilities, a thorough examination for rating 
purposes requires consideration of any functional loss due to 
pain, incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Entitlement to an increased evaluation greater than 10 
percent for residuals of fracture, left foot.

The veteran was granted service connection for residuals of 
fracture of his left foot by rating decision of December 
1998.  She reopened her claim and sought a rating increase in 
excess of 10 percent for this disability in October 2002.  
Her left foot fracture residuals are currently rated under 
the criteria for foot injuries contained in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005) 

528
3
Tarsal, or metatarsal bones, malunion of, or nonunion 
of:

Severe 
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2005) 

The pertinent medical evidence shows that on VA examination 
in April 2003 the veteran's left foot had normal vascular 
findings with no open lesions, swelling, redness, or 
inflammation.  There was pain on palpation of the fourth 
metatarsophalangeal joint of the left foot.  The veteran 
complained of pain in the arch of her left foot and on 
palpation of its plantar ligament.  She also displayed an 
antalgic gait and it was evident that she came down hard on 
her left foot when she walked.  X-rays revealed no bony 
pathology of her left ankle or any residuals of fracture of 
the metatarsals of her left foot.  The veteran was noted to 
have a foot drop condition manifested by limited ability to 
dorsiflex her left foot but otherwise with normal 
musculature.  The examiner was unable to definitively link 
the foot drop condition with the veteran's period of active 
service.  A bunion of the first metatarsophalangeal joint of 
the left foot was also noted, but this was deemed not to be a 
residual of her service-connected left foot fracture.  The 
diagnoses were status post possible stress fracture of one of 
the lesser metatarsals of the left foot, plantar fasciitis of 
the left foot, and left foot drop.  A VA examination report 
dated in August 2003 shows a diagnosis of left foot drop, 
etiology unknown.  The findings of subsequent VA examinations 
of the veteran's peripheral nerves that were conducted in 
December 2003 determined that the left foot drop condition 
was not likely secondarily related to the service-connected 
left foot injury with fracture residuals.  Podiatric 
examinations conducted in August 2003 and December 2003 show 
that the left foot drop condition was of unknown etiology. An 
electromyogram (EMG) performed in January 2004, offered 
evidence of left L5 radiculopathy as a source of the 
footdrop.

The Board has considered the aforementioned evidence and 
finds that it does not demonstrate that her disability is 
productive of more than moderate disability support the 
veteran's claim for a rating increase in excess of 10 percent 
for her service-connected left foot fracture residuals.  
There is no radiographic evidence of arthritic changes of the 
bones of her left foot, or malunion or non-union of the 
tarsals or metatarsals.  Her foot drop condition has been 
dissociated from the service-connected left foot fracture 
residuals and therefore the symptoms associated with this 
drop foot disability may not be considered for rating 
purposes.  Apart from plantar fasciitis and complaints of 
left foot pain, the evidence does not demonstrate the 
constellation of subjective and objective symptomatology 
associated with the service-connected left foot fracture 
residuals to support a finding of moderately severe 
impairment.  Therefore, her appeal for a rating increase must 
be denied.

Entitlement to increased evaluations for shin splints of the 
right and left lower extremities, each presently rated 10 
percent disabling.

The veteran was granted service connection for shin splints 
of her right and left lower extremities in a March 1999 
rating decision.  In October 2002, the veteran reopened her 
claim and sought an increased rating in excess of the 10 
percent evaluation assigned for the shin splints of each 
lower extremity.  

527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2005)

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005)

The objective medical evidence addressing the range of motion 
of the veteran's ankles shows that on examination in April 
2003, she complained of pain on the anterior margins of both 
legs, with pain on palpation of the anterior crural muscles 
of both legs, particularly on the left, and tibial 
tenderness, bilaterally.  A drop foot condition with limited 
dorsiflexion was noted on the left, but examination of the 
musculature of her posterior and lateral crurals of both legs 
were within normal limits.  She was unable to perform squats 
and using stairs was painful for her.  Objective examination 
shows that her two lower extremities were externally normal 
in appearance and she walked with normal gait and speed.  She 
stated that her shin splints would ache after walking a 
distance of two blocks, with soreness located in her tibias 
and the musculature surrounding them.  No edema, redness, or 
hotness was noted.  She treated her shin splints with rest 
and non-prescription analgesics.  X-rays revealed no stress 
fractures of the tibias.  The impression was chronic 
bilateral shinsplints in both tibias with many subjective 
complaints but minimal objective findings.  No objective 
association between the shin splints and her left foot drop 
condition was presented.  Podiatric examinations conducted in 
August 2003 and December 2003 show that the left foot drop 
condition was of unknown etiology; however, a January 2004 
EMG related the footdrop to left L5 radiculopathy.  
Subsequent examination of the left foot drop condition in 
April 2004 shows a diagnosis of flaccid paralysis of the 
anterior cucullaris, left foot.

Applying the rating code to the aforementioned facts, the 
Board finds that the inability of the veteran to dorsiflex 
her left foot is not the result of her service-connected shin 
splints of the left lower extremity, but due to back 
pathology unrelated to this claim.  Therefore, this condition 
cannot be applied for purposes of rating her ankle impairment 
due to shin splints.  The objective evidence indicates that 
the veteran experiences pain from her shin splints when using 
stairs and performing squatting motions.  She is able to walk 
on her own, albeit with some impairment due to her foot drop, 
and therefore the Board finds that after her impairment due 
to foot drop has been removed from consideration, the 
remaining symptoms are consistent with a 10 percent 
evaluation for impairment due to moderate limitation of 
motion of both the right and the left ankles.  There is no 
objective indication of any marked limitation of motion of 
either ankle apart from the unrelated left foot drop 
condition.  Therefore, her claims for rating increases in 
excess of 10 percent for shin splints of the right lower 
extremity and left lower extremity are denied.



Entitlement to a total rating for individual unemployability 
due to 
service-connected disabilities.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall be 
ratable as 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability picture 
concerning the veteran's service-connected disabilities with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (2005).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court held that for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes her case outside the 
norm, with respect to a similar level of disability under the 
rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2005).  The fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether she can find employment.  
See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a total 
disability rating.  38 C.F.R. § 4.19 (2005).  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17 (2005).  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16.  

The veteran claims entitlement to a total disability rating 
due to individual unemployability as a result of impairment 
caused by the symptoms of her service-connected post-
traumatic impingement of her left (dominant) shoulder (rated 
40 percent disabling), vertigo with gastrointestinal 
symptoms, tinnitus, and headaches (rated 10 percent 
disabling), facial scar of the right forehead (rated 
noncompensably disabling), residuals of fracture, left foot 
(rated 10 percent disabling), shin splints of her right lower 
extremity (rated 10 percent disabling), and shin splints of 
her left lower extremity (rated 10 percent disabling), which 
produce a combined disability rating of 60 percent.  As the 
veteran's combined rating for all of her service-connected 
disabilities is 60 percent, she has not met the regulatory 
threshold for entitlement to a TDIU under 38 C.F.R. § 4.16.  
It is the law and the regulations, not the evidence, which is 
dispositive of this claim.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

The Board notes that the veteran has submitted an April 2004 
VA treatment report in which a physician opined that the 
veteran was physically unemployable due to left foot drop 
associated with flaccid paralysis of the anterior cucullaris 
of her left foot.  There is also medical evidence that she 
suffers from attention deficit/hyperactivity disorder, which 
affects her memory and ability to concentrate on tasks.  
However, as these disabilities are not service-connected, 
they may not be considered for purposes of determining her 
entitlement to a TDIU.  A review of the other facts 
associated with the claim shows no basis which persuades the 
Board that there is some factor that would render 
inapplicable the regular schedular standards, such as 
frequent periods of hospitalization or marked interference 
with employment due to service-connected disabilities, that 
would take her case outside the norm, in view of the 
impairment due to her service connected disabilities, 
educational level, and vocational impairment.  Therefore, in 
regards to this issue, her claim for a TDIU must be denied.


ORDER

Entitlement to an increased evaluation greater than 10 
percent for residuals of fracture, left foot, is denied.

Entitlement to an increased evaluation greater than 10 
percent for shin splints of the right lower extremity is 
denied.

Entitlement to an increased evaluation greater than 10 
percent for shin splints of the left lower extremity is 
denied.

Entitlement to a total rating for individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


